DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 12/02/2020. Claim 1 has been amended. 

Response to Arguments
3. 	Applicant's arguments filed on 12/02/2020 with respect to claims 1-16 have been considered, but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner.   

Drawings
5. 	The replacement sheet for figure 1 filed on 12/02/2020 has been accepted and made of record. 


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Patent 5,917,620) in view of Nakanishi Junji (JP 2011-146924, hereinafter referenced as “Nakanishi”). 
	Regarding claim 1, Hasegawa discloses a TDI line detector (1) (Linear image sensor of TDI system; see fig. 8, col. 4, lines 24-27 and col. 7, lines 33-35) comprising n TDI lines (Z1-Zn) (9 TDI lines with 3 lines per sensor unit; see fig. 8), each TDI line (Z) having m pixels (P) (Photodiodes; see col. 4, lines 24-32); , and at least one set of readout electronics (11-14) (Shift registers 1305a-b; 1306a-b, 1307a_b and 1308a_b for transferring the charges; see col. 4, lines 33-55), characterized in that the TDI line detector (1) is divided into x submodules (S1-S4) (3 sensor units. The CCD linear sensor 1300 is composed (divided) of CCD linear sensor units 1301, 1302, 1303; see fig. 8 and col. 4, lines 24-27), the number of lines (Z) of a submodule (S1-S4) being n/x (9/3=3; see fig. 8), the last line of each submodule (S1-S4) being associated with a separate set of readout electronics (11-14) (Lines 1301c, 1303c and 1304c can be read by the lower shift registers; see fig. 8), the length (L1) of the readout electronics (11-14) corresponding to an integral multiple of the length (L2) of a pixel (P), where x ≥ 2 (x=3; see fig. 8). 
  	However, Hasegawa fails to expressly disclose the submodules (S1-S4) or groups of submodules (S1-S4) are alternatingly positioned laterally offset by a half-pixel (P).  
 	On the other hand, Nakanishi discloses the submodules (S1-S4) or groups of submodules (S1-S4) are alternatingly positioned laterally offset by a half-pixel (P) (In the image sensor using TDI (Time Delay and Integration) technology, a plurality of pixel blocks BK are arrayed in a vertical direction, two pixel blocks BK adjacent to each other are shifted from each other in a horizontal direction by a half of a pixel pitch; see figs. 1, 2, 4-7; section [Overview; solution] and paragraphs 0010, 0013).   
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa and Nakanishi to provide the submodules (S1-S4) or groups of submodules (S1-S4) are alternatingly positioned laterally offset by a half-pixel (P) for the purpose of improving the resolution of the image sensor. 




claim 3, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 1). In addition, Hasegawa discloses the TDI line detector is characterized in that at least some of the submodules (S1-S4) have filters for various spectral ranges (Linear sensor units 1301, 1302 and 1303 respectively for red, blue and green colors. There are provided linear photodiode arrays 1301a-1301c, constituting photoelectric conversion means and provided with red on-chip color filters; and similar linear photodiode arrays 1303a-1303c, 1304a-1304c provided with blue and green on-chip color filters; see fig. 8 and col. 4, lines 24-32). 

9.	Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US Patent 5,917,620) in view of Grycewicz (US-PGPUB 2012/0127331). 
	Regarding claim 1, Hasegawa discloses a TDI line detector (1) (Linear image sensor of TDI system; see fig. 8, col. 4, lines 24-27 and col. 7, lines 33-35) comprising n TDI lines (Z1-Zn) (9 TDI lines with 3 lines per sensor unit; see fig. 8), each TDI line (Z) having m pixels (P) (Photodiodes; see col. 4, lines 24-32); , and at least one set of readout electronics (11-14) (Shift registers 1305a-b; 1306a-b, 1307a_b and 1308a_b for transferring the charges; see col. 4, lines 33-55), characterized in that the TDI line detector (1) is divided into x submodules (S1-S4) (3 sensor units. The CCD linear sensor 1300 is composed (divided) of CCD linear sensor units 1301, 1302, 1303; see fig. 8 and col. 4, lines 24-27), the number of lines (Z) of a submodule (S1-S4) being n/x (9/3=3; see fig. 8), the last line of each submodule (S1-S4) being associated with a separate set of readout electronics (11-14) (Lines 1301c, 1303c and 1304c can be read ), the length (L1) of the readout electronics (11-14) corresponding to an integral multiple of the length (L2) of a pixel (P), where x ≥ 2 (x=3; see fig. 8). 
  	However, Hasegawa fails to expressly disclose the submodules (S1-S4) or groups of submodules (S1-S4) are alternatingly positioned laterally offset by a half-pixel (P).  
 	On the other hand, Grycewicz discloses the submodules (S1-S4) or groups of submodules (S1-S4) are alternatingly positioned laterally offset by a half-pixel (P) (Offset imaging arrays having a sub-pixel offset of ∆x. When ∆x is ½ pixel, the array columns will be perfectly interlaced in the cross-scan direction under nominal operating conditions; see paragraphs 0029, 0017, 0013 and 0011). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa and Grycewicz to provide the submodules (S1-S4) or groups of submodules (S1-S4) are alternatingly positioned laterally offset by a half-pixel (P) for the purpose of enhancing resolution while minimizing the conditions under which image drift results in severe degradation of the resolution gain. 

Regarding claim 3, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 1). In addition, Hasegawa discloses the TDI line detector is characterized in that at least some of the submodules (S1-S4) have filters for various spectral ranges (Linear sensor units 1301, 1302 and 1303 respectively for red, blue and green colors. There are provided linear photodiode arrays 1301a-1301c, constituting . 


10. 	Claims 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Nakanishi and further in view of Lareau et al. (US-PGPUB 2003/193589). 
Regarding claim 2, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 1). However, Hasegawa and Nakanishi fail to disclose the TDI line detector characterized in that 10 ≤ x ≤100.  
 On the other hand, Lareau discloses the TDI line detector characterized in that 10 ≤ x ≤100 (Figure 8 illustrates 10 sub-arrays (submodules) 60, each sub-array 60 having at least 45 TDI lines per segment; see figs. 7-8 and paragraphs 0053-0059). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi and Lareau to provide the TDI line detector characterized in that 10 ≤ x ≤100 for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

Regarding claim 4, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 1). However, Hasegawa and Nakanishi fail to expressly disclose the TDI line detector characterized in that the pixel size is the same for all lines.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi and Lareau to provide the TDI line detector characterized in that the pixel size is the same for all lines for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

Regarding claim 6, Hasegawa, Nakanishi and Lareau disclose everything claimed as applied above (see claim 2). In addition, Hasegawa discloses the TDI line detector characterized in that at least some of the submodules (S1-S4) have filters for various spectral ranges (Linear sensor units 1301, 1302 and 1303 respectively for red, blue and green colors. There are provided linear photodiode arrays 1301a-1301c, constituting photoelectric conversion means and provided with red on-chip color filters; and similar linear photodiode arrays 1303a-1303c, 1304a-1304c provided with blue and green on-chip color filters; see fig. 8 and col. 4, lines 24-32). 

Regarding claim 7, Hasegawa, Nakanishi and Lareau disclose everything claimed as applied above (see claim 2). However, Hasegawa and Nakanishi fail to 
Nevertheless, Lareau discloses the TDI line detector characterized in that the pixel size is the same for all lines (There are 2,500 pixels per row (line) in the horizontal direction. Each pixel 74 of the array is approximately square in shape with dimensions on the order of 20-microns per side in the embodiment; see paragraphs 0055-0062 and figs. 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi and Lareau to provide the TDI line detector characterized in that the pixel size is the same for all lines for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

Regarding claim 8, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 3). However, Hasegawa and Nakanishi fail to disclose the TDI line detector characterized in that the pixel size is the same for all lines.  
Nevertheless, Lareau discloses the TDI line detector characterized in that the pixel size is the same for all lines (There are 2,500 pixels per row (line) in the horizontal direction. Each pixel 74 of the array is approximately square in shape with dimensions on the order of 20-microns per side in the embodiment; see paragraphs 0055-0062 and figs. 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, 

Regarding claim 9, Hasegawa, Nakanishi and Lareau disclose everything claimed as applied above (see claim 6). However, Hasegawa and Nakanishi fail to disclose the TDI line detector characterized in that the pixel size is the same for all lines.  
Nevertheless, Lareau discloses the TDI line detector characterized in that the pixel size is the same for all lines (There are 2,500 pixels per row (line) in the horizontal direction. Each pixel 74 of the array is approximately square in shape with dimensions on the order of 20-microns per side in the embodiment; see paragraphs 0055-0062 and figs. 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi and Lareau to provide the TDI line detector characterized in that the pixel size is the same for all lines for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

11. 	Claims 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Nakanishi and further in view of Eckardt (DE 102008024417 B3). 
claim 5, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 1). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa and Nakanishi fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 11, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 3). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa and Nakanishi fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 


Regarding claim 12, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 4). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa and Nakanishi fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 15, Hasegawa and Nakanishi disclose everything claimed as applied above (see claim 8). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 

On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.


12. 	Claims 10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Nakanishi and Lareau and further in view of Eckardt (DE 102008024417 B3). 
Regarding claim 10, Hasegawa, Nakanishi and Lareau disclose everything claimed as applied above (see claim 2). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa, Nakanishi and Lareau fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 


Regarding claim 13, Hasegawa, Nakanishi and Lareau disclose everything claimed as applied above (see claim 6). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa, Nakanishi and Lareau fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi, Lareau and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 14, Hasegawa, Nakanishi and Lareau disclose everything claimed as applied above (see claim 7). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 

On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi, Lareau and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 16, Hasegawa, Nakanishi and Lareau disclose everything claimed as applied above (see claim 9). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa, Nakanishi and Lareau fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Nakanishi, Lareau and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.
13. 	Claims 2, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Grycewicz and further in view of Lareau et al. (US-PGPUB 2003/193589). 
Regarding claim 2, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 1). However, Hasegawa and Grycewicz fail to disclose the TDI line detector characterized in that 10 ≤ x ≤100.  
 On the other hand, Lareau discloses the TDI line detector characterized in that 10 ≤ x ≤100 (Figure 8 illustrates 10 sub-arrays (submodules) 60, each sub-array 60 having at least 45 TDI lines per segment; see figs. 7-8 and paragraphs 0053-0059). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Lareau to provide the TDI line detector characterized in that 10 ≤ x ≤100 for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

Regarding claim 4, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 1). However, Hasegawa and Grycewicz fail to expressly disclose the TDI line detector characterized in that the pixel size is the same for all lines.  
 Nevertheless, Lareau discloses the TDI line detector characterized in that the pixel size is the same for all lines (There are 2,500 pixels per row (line) in the horizontal direction. Each pixel 74 of the array is approximately square in shape with dimensions 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Lareau to provide the TDI line detector characterized in that the pixel size is the same for all lines for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

Regarding claim 6, Hasegawa, Grycewicz and Lareau disclose everything claimed as applied above (see claim 2). In addition, Hasegawa discloses the TDI line detector characterized in that at least some of the submodules (S1-S4) have filters for various spectral ranges (Linear sensor units 1301, 1302 and 1303 respectively for red, blue and green colors. There are provided linear photodiode arrays 1301a-1301c, constituting photoelectric conversion means and provided with red on-chip color filters; and similar linear photodiode arrays 1303a-1303c, 1304a-1304c provided with blue and green on-chip color filters; see fig. 8 and col. 4, lines 24-32). 

Regarding claim 7, Hasegawa, Grycewicz and Lareau disclose everything claimed as applied above (see claim 2). However, Hasegawa and Grycewicz fail to expressly disclose the TDI line detector characterized in that the pixel size is the same for all lines.  
Nevertheless, Lareau discloses the TDI line detector characterized in that the pixel size is the same for all lines (There are 2,500 pixels per row (line) in the horizontal 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Lareau to provide the TDI line detector characterized in that the pixel size is the same for all lines for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

Regarding claim 8, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 3). However, Hasegawa and Grycewicz fail to disclose the TDI line detector characterized in that the pixel size is the same for all lines.  
Nevertheless, Lareau discloses the TDI line detector characterized in that the pixel size is the same for all lines (There are 2,500 pixels per row (line) in the horizontal direction. Each pixel 74 of the array is approximately square in shape with dimensions on the order of 20-microns per side in the embodiment; see paragraphs 0055-0062 and figs. 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Lareau to provide the TDI line detector characterized in that the pixel size is the same for all lines for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

claim 9, Hasegawa, Grycewicz and Lareau disclose everything claimed as applied above (see claim 6). However, Hasegawa and Grycewicz fail to disclose the TDI line detector characterized in that the pixel size is the same for all lines.  
Nevertheless, Lareau discloses the TDI line detector characterized in that the pixel size is the same for all lines (There are 2,500 pixels per row (line) in the horizontal direction. Each pixel 74 of the array is approximately square in shape with dimensions on the order of 20-microns per side in the embodiment; see paragraphs 0055-0062 and figs. 7-9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Lareau to provide the TDI line detector characterized in that the pixel size is the same for all lines for the purpose of improving the area coverage of the imaging system while at the same time increasing the SNR of the detected image. 

14. 	Claims 5, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Grycewicz and further in view of Eckardt (DE 102008024417 B3). 
Regarding claim 5, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 1). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 

On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 11, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 3). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa and Grycewicz fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 12, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 4). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa and Grycewicz fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 15, Hasegawa and Grycewicz disclose everything claimed as applied above (see claim 8). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa and Grycewicz fail to expressly disclose the pixels (P) being twice as wide as they are long.  
b and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.


15. 	Claims 10, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Grycewicz and Lareau and further in view of Eckardt (DE 102008024417 B3). 
Regarding claim 10, Hasegawa, Grycewicz and Lareau disclose everything claimed as applied above (see claim 2). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa, Grycewicz and Lareau fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, 

Regarding claim 13, Hasegawa, Grycewicz and Lareau disclose everything claimed as applied above (see claim 6). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa, Grycewicz and Lareau fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz, Lareau and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 14, Hasegawa, Grycewicz and Lareau disclose everything claimed as applied above (see claim 7). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa, Grycewicz and Lareau fail to expressly disclose the pixels (P) being twice as wide as they are long.  
b and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz, Lareau and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.

Regarding claim 16, Hasegawa, Grycewicz and Lareau disclose everything claimed as applied above (see claim 9). In addition, Hasegawa discloses the TDI line detector characterized in that the pixels (P) are rectangular (Fig. 9 illustrates rectangular pixels; approximately 2500 pixels per line). 
However, Hasegawa, Grycewicz and Lareau fail to expressly disclose the pixels (P) being twice as wide as they are long.  
On the other hand, Eckardt discloses the pixels (P) being twice as wide as they are long (Pixel unit having height of Pb and width of Mb; where Mb is an integer multiple of Pb, such as two times Pb; see fig. 1, abstract and paragraphs 0007-0008). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hasegawa, Grycewicz, Lareau and Eckardt for the purpose of eliminating cross talk of the pixel adjacent to other pixels.


Conclusion
16. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580.  The examiner can normally be reached on Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  


/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        02/17/2021